Citation Nr: 1814722	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to dependency and indemnity compensation (DIC), to include based a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant, K.T., and N.T.



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran, who passed away in November 2011, served on active duty from January 1966 to January 1968.  The Appellant seeks surviving spouse benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claim was subsequently transferred to the RO in Los Angeles, California.  The Appellant testified before the undersigned at a March 2016 hearing.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims. 

The Veteran passed away in November 2011.  The cause of death listed on the death certificate was acute respiratory failure, contributed by fungemia, methicillin-resistant staphylococcus aureus pneumonia, metastatic colon cancer, and kidney failure.  The Appellant contends that in-service exposure to herbicide agents contributed to the Veteran's death, specifically that the exposure caused colon cancer.  

The Board notes that VA has not yet obtained a medical opinion regarding the etiology of the Veteran's cause of death, to include colon cancer.  While the Board recognizes that colon cancer is not among the listed diseases and conditions that may be presumptively service-connected based on exposure to herbicide agents, that does not preclude the claim for service connection to be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board finds a remand is required to obtain a medical opinion to address the etiology of the Veteran's colon cancer, and any relationship between the Veteran's cause of death and service.

Further, the Appellant indicated at the March 2016 hearing that she did not believe all of the Veteran's medical records had been associated with the file.  Therefore, the Board finds that further development should be attempted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA records that are not already associated with the claims file, specifically including any service medical records related to a shrapnel injury during service; VA medical records from Long Beach, Los Angeles, and Loma Linda; and any additional records from Cedar Sinai and Pomona Valley medical facilities.  

2.  Obtain a medical opinion from a VA physician.  The examiner is asked to provide an opinion addressing the etiology of the Veteran's cause of death, including colon cancer.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to opine whether the Veteran's cause of death, including colon cancer, was at least as likely as not (50 percent or more) etiologically related to service, including exposure to herbicide agents during active service.  The Board notes that exposure to herbicide agents has been conceded by VA.  The examiner is also asked to consider the Appellant's assertions regarding the Veteran's cause of death, including March 2016 testimony and any medical articles submitted.

3.  Then, readjudicate the claim.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

